Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.97 Filed 02/14/20 Page 1 of 20




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                      Plaintiff,                  Case No. 19-cr-20768
                                                  Honorable Paul D. Borman

v.

JOHNNIE WATKINS,

                      Defendant.
                                          /

           MOTION TO SUPPRESS IDENTIFICATION EVIDENCE
        Johnnie Watkins, Jr., through counsel, moves (1) to suppress certain

identification evidence and testimony and (2) to preclude testimony about the witness’s

confidence about the validity of the identification evidence admitted at trial under Rule

12 of the Federal Rules of Criminal Procedure, the Fifth and Sixth Amendments to the

United States Constitution, and other applicable authorities. In support of this motion,

he states the following:

(1) The government accuses Mr. Watkins of (1) carjacking, (2) being a felon in

     possession of a firearm, and (3) brandishing a firearm in furtherance of a crime of

     violence.

(2) The day after the complaining witness reported a carjacking, Mr. Watkins was placed

     into a live line-up. The witness identified Mr. Watkins as the carjacker.
                                              1
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.98 Filed 02/14/20 Page 2 of 20




(3) The procedure used to obtain this identification was impermissibly suggestive and

   prejudicial.

(4) Because the taint of the inappropriate live line-up utilized cannot be purged, all in-

   court identification testimony by the complaining witness also should be suppressed.

(5) Mr. Watkins requests an evidentiary hearing, after full disclosure by the prosecution

   of all documents, and relevant details, regarding identification procedures used in

   the investigation of this case.

(6) The government does not concur with the relief sought in this motion.

                                     CONCLUSION

       Because the police used unnecessary and prejudicial practices during the live line-

up, identification evidence must be suppressed. In addition, the complaining witness

should not be permitted to testify about how confident he is in the validity of his

identification.


                                         Respectfully Submitted,

                                         FEDERAL COMMUNITY DEFENDER

                                         s/Colleen P. Fitzharris
                                         s/Daniel S. Dena
                                         Attorneys for Johnnie Watkins
                                         613 Abbott St., Suite 500
                                         Detroit, MI 48226
                                         Phone: 313-967-5542

Dated: February 14, 2020


                                            2
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.99 Filed 02/14/20 Page 3 of 20




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,                   Case No. 19-cr-20768
                                                 Honorable Paul D. Borman

v.

JOHNNIE WATKINS,

                    Defendant.
                                         /


      BRIEF IN SUPPORT OF JOHNNIE WATKINS’S MOTION TO
              SUPPRESS IDENTIFICATION EVIDENCE

                                 I.   BACKGROUND

      Before Zachary Broder went to the police station to identify the person he

claimed stole his car, he knew that the police had a suspect. He had been told the suspect

wore two braids, wore jeans and a black hoodie, had bailed from the car during a police

chase, and that the police canine had “indicated” on the suspect. Broder overheard that

the person arrested was 6’3,” and even overheard the suspect’s full name. Of the six

men in the live line-up, just one man wore braids. Only one man was tall, dark-skinned,

and thin. Only two men wore jeans. It was easy--if not certain--that Broder would pick

out Watkins. This suggestive identification is unreliable, and should be suppressed.


                                             3
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.100 Filed 02/14/20 Page 4 of 20




       A.     Call to 9-1-1

       On November 9, 2019, Broder calls 9-1-1 and alleges he is the victim of a

carjacking. Broder provides a description of one assailant, and describes the assailant as

a 6’1” Black male, very thin, with a dark complexion, wearing a black hat or beanie, and

also wearing a black jacket and light blue jeans. (Ex. A, 9-1-1 Call).

       B.     Officer Morton provided a description of the suspect

       Shortly after calling 9-1-1, Wayne State Police Officer Aaron Morton interviews

Broder. When asked for a description of the person, Broder begins to describe the

assailant as wearing a “coat.” (Ex. B., Morton Video, at 11:24.) Ofc. Morton interrupts,

“You said that he had a coat. All that we have is that he had a hoodie on.” (Id.) Although

Broder had not previously described the assailant as wearing a hoodie to 9-1-1, Broder

then describes the assailant as wearing both a black jacket and a hoodie. (Id.)

       As the interview of Broder progresses, Ofc. Morton volunteers more

information about the assailant’s appearance. First, he discloses that the police found a

suspect. Then, he states that the suspect had “bailed out” of the car. (Ex. B. at 15:15.)

Listening to the radio, Ofc. Morton tells Broder, “I’m hearing that we’ve got another

one detained.” Within Broder’s earshot, Ofc. Morton requests a description of the

suspect over the radio. (Id. at 25:50.) Another officer responds: “Black male, about 6’3”,

two braids in his head, black hoodie, blue jeans.” (Id.) Ofc. Morton then asks Broder,

“Does blue jeans sound familiar?” (Id.) Broder admits, “I think he was wearing blue

jeans, but I wasn’t really paying attention.” (Id.) Upon hearing Broder’s response, Ofc.
                                            4
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.101 Filed 02/14/20 Page 5 of 20




Morton acknowledges that he should not provide any other descriptions of the suspect

because he recognizes the risk of “putting a description in [Broder’s] head.” (Id.) Yet—

just two minutes later—Ofc. Morton again volunteers that “apparently the dude you

saw had a hat on, but he had two braids in his head.” (Id. at 28:04.)

        As Ofc. Morton sits across from Broder, a police officer on the radio requests

“the name on the ID.” Hearing this, Broder responds, mistakenly believing that the

officer requested his information. A second officer then reads Watkins’s full name over

the radio. (Id. at 28:40.) After a few more minutes, Ofc. Morton tells Broder that the

police dog “pretty much indicated” at the location where Watkins was arrested. (Id. at

35:53.) Over the radio, an officer states that the key fob was found on Watkins’s person.

(Id.)

        While on the phone with his parents, Broder makes inferences about the

assailant’s appearance based on the information provided by Ofc. Morton: “I assume

that if you jump out of a moving vehicle, that you look like you jumped out of a moving

vehicle.” (Ex. B. at 53:55.) Ofc. Morton interrupts Broder’s conversation to interject

more information to support the conclusion that the police had apprehended the right

person, “Well, [Watkins] was sweaty and shit, so obviously he’s done something.” (Id.)

        When Broder asks whether or not one can “send a guy to prison just for being

sweaty,” Morton insists that “I mean, he had your keys on him.” (Ex. C, Morton Video

2 at 11:38.) Broder replies, “Well, then that’s conclusive evidence as far as I’m

concerned.” (Id.)
                                            5
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.102 Filed 02/14/20 Page 6 of 20




       Officer McCullom arrived and provided Broder the recovered jacket and keys.

She asks Broder, “did you actually see their faces, though?” (Id. at 31:23.) Broder replies,

“Yeah, I did. I looked at him in the face.” (Id.) Ofc. McCullom offers, “Well we got

both of them,” further cementing the belief that the suspects in custody were the actual

perpetrators. (Id. at 32:38.) As Broder attempts to clarify that “[he] only saw one,” Ofc.

Morton interrupts, “So it’s confirmed?” Ofc. McCullom replies, “Yeah.” (Id. at 32:40.)

       C.     Broder posts to Reddit

       The following day, Broder goes online to share his story. Broder authors a post

on Reddit, a news aggregator and community website, and he warns other Detroiters

about the dangers of living in Midtown. (Ex. F)

       Broder replies to comments and questions from other users about his experience.

Broder mentions that “yes [he is] going to a police line up in about 10 minutes to

identify them hopefully.” (Id.) When a commenter asks why a line-up identification is

necessary, Broder replies, and in doing so, expresses his reliance on the information

he’d already been provided by Ofc. Morton: “they weren’t caught in the vehicle, they

bailed out of the moving car and ran. They were chased. but they did say they had my

keys on him, so i’m with you. not sure why.” (Id.)

       Broder also shares that he’s already spoken to an agent from the FBI, and that

the FBI agent shared some information about Mr. Watkins. (“. . . FBI is involved, guy

who held me up was on probation after just having served a 10 year sentence. then did

this. FBI agent told me he’ll retire before this guy gets out of jail.”) (Id.)
                                              6
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.103 Filed 02/14/20 Page 7 of 20




       D.     The Suggestive Live Line-Up

       The next day, law enforcement officers invites Broder to attend a live line-up

involving five people, including Watkins. By that time, Broder had already learned

critical details about the appearance of the suspect. Below is a photo of the five people

in the line-up.




(Ex. D, Line-up Photo.)

       Watkins is the only person who meets the officers’ description of a 6’3” Black

male with two big braids in his head and wearing jeans—the description Ofc. Morton

gave Broder of the suspect. Of the five people, Watkins is the only one wearing braids

                                           7
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.104 Filed 02/14/20 Page 8 of 20




in his hair—the rest wear dreadlocks in all lengths. Only one other person was wearing

jeans, and he had a notably lighter complexion than the remaining four. Watkins is also

the only suspect in the line-up whose pants are torn from the crotch area and down

nearly to the bottom. Broder evidently identified Watkins as the perpetrator of the

offense.

                             II.    LEGAL STANDARD

       The identification procedures used by governmental agents may be so

impermissibly suggestive as to deny the accused due process. Simmons v. United States,

390 U.S. 377, 384 (1968). Courts must suppress the in-court identification of a person

when the police have used unnecessary, unduly suggestive procedures. Foster v.

California, 394 U.S. 440, 442 (1969). Courts must also suppress any out-of-court

identifications that were the product of suggestive line-up procedures. Neil v. Biggers,

409 U.S. 188, 198–200 (1972). This rule reflects the inherent problems with eyewitness

identification, which often requires a witness to testify “about an encounter with a total

stranger under circumstances of emergency or emotional stress,” and the malleability

of a witness’s recollection, which “can be distorted easily by the circumstances or by

later actions of the police.” Manson v. Brathwaite, 432 U.S. 98, 112 (1977).

       To determine whether a line-up procedure is unnecessarily suggestive, courts

must look at the totality of circumstances. Biggers, 409 U.S. at 199. An evidentiary

hearing is necessary to assess all the relevant factors. See Watkins v. Sowders, 449 U.S.

341, 345-46 (1981) (“the prudence of such a hearing has been emphasized by many
                                            8
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.105 Filed 02/14/20 Page 9 of 20




decisions in the Courts of Appeals, most of which have in various ways admonished

trial courts to use that procedure.”).

       The Sixth Circuit requires a two-step analysis when a defendant challenges the

reliability of the identification procedures. First, the defendant must show that the

identification procedure was impermissibly suggestive. United States v. Meyer, 359 F.3d

820, 824 (6th Cir. 2004). Second, after meeting that burden, the court considers the

reliability of the identification by considering a variety of factors, including (1) the

witness’s opportunity to view the person at the time of the crime; (2) the witness’s

degree of attention at the time of the crime; (3) the witness’s prior description of the

perpetrator; (4) the witnesses’s certainty at the line-up; and (5) the length of time

between the crime and the line-up. Id. (citing Neil v. Biggers, 409 U.S. 188, 199–200).

                                         ANALYSIS

       A.     The identification procedures were unnecessarily suggestive

       Police conduct created an impermissibly suggestive identification. Throughout

Broder’s interview, Officer Morton repeatedly offered to Broder detailed descriptions

of Watkins’s appearance. Over police radio, Broder overhears Watkin’s full name, and

a detailed description of Watkins different from the description Broder provided in his

9-1-1 call. That description included details like Watkins’s hairstyle, which Broder had

not previously identified. According to Broder, an FBI agent also gave him

information—at the least—about Watkins’s criminal history, all before Broder went in

to identify Watkins. Combined with a line-up procedure where only one person—
                                        9
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.106 Filed 02/14/20 Page 10 of 20




Watkins—came close to fitting the description of the perpetrator, the identification was

impermissibly suggestive.

      B.      The totality of the circumstances show that Broder was
              influenced by the unnecessarily suggestive proceedings
      When considering each of the Biggers factors in turn, there is a significant question

about whether police conduct influenced Broder’s ability to identify the perpetrator

accurately. Before Broder went to view the line-up, he had been told that the police had

a suspect in custody, that there was evidence that caused him to believe the police had

apprehended the correct suspect, what the suspect looked like, and what the suspect

was wearing. His identification of Watkins was all but inevitable.

      First, Broder told police multiple times that the encounter with the robber was

brief. He initially said the assailant ran up to him and wedged his hand in the door. The

robber told him to keep his head down, and Broder complied. (See Ex. B, Morton Video

1, at 11:00–13.) In a conversation with his mother, Broder explained, “It’s so surreal . .

. it was like 15 seconds.” (Ex. B at 54:40.) Broder’s opportunity to view the robber was

also hindered by the fact that robbery occurred after dark.

      Second, at the time of the robbery, Broder could not pay attention to the

appearance of the assailant because he was focused on the gun he said was brandished.

The fact that he focused particularly on this is evident from his clear descriptions of the

weapon (“It was a black, it looked like a 9mm—it looked like a police gun. It was like a

black, like a steel-tipped gun.” (Ex. B at 1:30.) He was very clear that he could tell the

                                            10
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.107 Filed 02/14/20 Page 11 of 20




robber was not holding a BB gun: “No, this wasn’t a BB gun, it didn’t have an orange

tip, it was a real gun . . . it was real as fuck, I could tell.” (Ex. C at 11:45).

       Third, any accuracy in describing the alleged assailant is undercut by the actions

of Officer Morton. Broder described a Black male about 6’1,” and wearing a hat, a black

coat, and light jeans. (Ex. A, 9-1-1 Call.) Although Officer Morton recognizes the

importance of “not putting a description” of any individual in Broder’s head, he

repeatedly did just that. First, Ofc. Morton elicited specific descriptions of Watkins over

a police radio, which Broder could hear. Broder overheard a detailed description of

Watkins: A Black male, 6’3”, with two big braids in his hair, with a black hoodie and

blue jeans. (Ex. B at 25:50.) But there were important details Broder did not tell the 9-

1-1 dispatcher. Watkins is two inches taller than the person described over the phone.

And Broder did not see the assailant’s hair.

       Ofc. Morton repeated the description of Watkins when he voluntarily repeated

the description he heard over the radio to Broder. Ofc. Morton tried to confirm that

Watkins was the assailant by asking Broder, “Do blue jeans sound familiar?” (Id.). In

response, Broder reiterated that he “wasn’t really paying attention,” but thought the

man was wearing blue jeans. (Id.)

       Although Broder makes clear that he observed the assailant wearing a hat, Ofc.

Morton volunteered that Broder’s assailant “had two big braids in his head,” and also

that he “bailed out of the car” and “looked all sweaty and shit.” (Ex. B at 53:55.)


                                               11
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.108 Filed 02/14/20 Page 12 of 20




       Lastly, Officer Morton repeatedly assured Broder that the person described over

the radio and in custody was, in fact, the assailant. He said, “I mean, he had your keys

on him.” (Ex. C. at 11:38). By the time Broder is invited to a live line-up identification,

he knew not only to look for the tall, slender Black male he initially described, but also

for the 6’3” Black male with two big braids in his hair, blue jeans, and whose clothes

appear tattered or worn from bailing out of a vehicle.

       As to the fourth and fifth factors, there are no police reports indicating with what

confidence or speed Broder positively identified Watkins. Moreover, it appears from

the Show-up and Photo Identification Record that Watkins’s full name was disclosed

at the line-up. Ex. E, Showup & Photo Identification Record) Broder had already

overheard Watkins’s name over the radio at the time of Watkin’s arrest. Indeed, few

details about the live line-up process have been disclosed in the written reports. For

example, it is unknown if the officers present at the line-up told Broder that the suspect

was among the people present. Nor is there information about whether, after making

the selection, anyone told Broder that he had picked the “right one.” Certainly any such

evidence would weigh further in favor of suppression.

       C.     Social scientific studies highlight why the procedures used here
              were problematic

       The Biggers factors are by themselves insufficient to determine whether or not an

identification was impermissibly suggestive or manipulated, and the Court should also

consider scientific social studies that highlight best practices for conducting an

                                            12
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.109 Filed 02/14/20 Page 13 of 20




identification, as well as what variables can affect the accuracy of a witness’s

identification and memory. In 2014, the National Academies of Science (NAS)

published Identifying the Culprit, a comprehensive look at the relevant science related to

eyewitness identification. National Academy of the Sciences, Identifying the Culprit (2014)

(Available    at   https://www.innocenceproject.org/wp-content/uploads/2016/02/

NAS-Report-ID.pdf) (Accessed on February 13, 2020). The report dismantled

common misconceptions about the accuracy of eyewitness identification, and makes

recommendations to help law enforcement produce more accurate identifications. (Id.)

The research established that “relatively simple changes in lineup procedures can lead

to stronger eyewitness identifications,” and conversely, that failure to follow best

practices can substantially raise the likelihood of misidentification. (Id.)

       The NAS’s best practices recommendations for police lineups include:

   (1) Double-blind or Blinded Administration. Police should employ a double-
       blind or blinded procedure during the identification process to avoid improper
       confirmation feedback from law enforcement.

   (2) Appropriate type and number of fillers: Police should construct arrays and
       line-up identifications to include at least six persons that meet the general
       description of the crime suspect and do not single out any particular photograph
       or photographs for identification.

   (3) Neutral Instructions. The police should advise the witness that the suspect may
       or may not be in the lineup. The instruction given should make it clear to the
       witness that he or she does not have to make an identification.

   (4) Confidence Statement. Police should obtain a confidence statement (i.e., a
       statement in the victim’s or witness’s own words) of his or her level of certainty
       in an identification immediately after the identification has been made.

                                             13
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.110 Filed 02/14/20 Page 14 of 20




   (5) Recording: Video recording of the identification process and the victim’s or
       witness’s response to a photographic array should become standard practice.
       (Id. at 22, 103)

       In the instant case, it is unclear if any of these best practices were followed. First,

the police reports are notably silent as to whether or not a double-blind administration

of the identification occurred, and whether or not Broder was provided any

confirmation feedback.

       Second, and as highlighted earlier, Detroit Police Department failed to assemble

the appropriate type of “fillers;” that is, Watkins is the only individual in the line-up that

matches the descriptions already provided to Broder of a 6’3” Black man with two big

braids in his hair, wearing jeans, with indications that he “bailed from a car.” Two of

the other filler suspects are shorter than six feet, and only Watkins is 6’3.” Watkins is

the only individual wearing two braids in his head. He is one of just two wearing jeans.

No other person in the line-up has clothing—like ripped pants—suggesting they

“bailed from a vehicle.”

       Third, the reports are silent as to whether or not they warned Broder that the

suspect may not be present. If the officers acted in accordance with Ofc. Morton’s

observed behavior on the body cams, it is likely that they instead reaffirmed to Broder

that Watkins was the suspect.          The report is equally silent as to the fourth

recommendation, as there is no note of Broder’s confidence level in the identification.




                                             14
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.111 Filed 02/14/20 Page 15 of 20




         Any of these failures to note the circumstances of the identification could have

been cured by a video recording, as recommended by the NAS report. No video

recording has been provided or appears to exist.

         The NAS report also highlights important estimator variables that can impair a

witness’s visual perception and memory. (NAS Report at 92) For instance, their

research suggests that the presence of a weapon captures the visual attention of a

witness and impedes the witness’s ability to accurately recall other features of the crime

event, including facial features of the perpetrator. (Id. at 93) High stress and fear,

understandably, may also “significantly impair” a witness’s ability to identify a

perpetrator’s physical appearance. (Id. at 94) Moreover, studies show that what little a

person can remember during stressful events are highly vulnerable to modification by

exposure to post-event misinformation. (Id. at 95) Witnesses also succumb to own-race

bias, a phenomenon where faces of people of different races to the eyewitness are

harder to discriminate than are faces of people of the same race as the eyewitness. (Id.

at 96)

         All of the estimator variables mentioned are present throughout, and lean

towards a finding that Broder could not have developed an independent accurate

description of his assailant. Broder was scared. He was staring down the barrel of a gun

for what he described as “15 seconds.” Between the stress and fear Broder reasonably

felt, it is understandable how his identification of Watkins was manipulated and

modified by the actions of Wayne State and Detroit Police Department.
                                            15
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.112 Filed 02/14/20 Page 16 of 20




      Further, Broder appears susceptible to own-race bias. At two points during the

interview, Broder expresses incredulity that he—a White person—could be the victim

of crime. (“I don’t know why anyone would try to rob a White person at gunpoint in

Midtown . . .”) (Ex. B. at 1:01:00) (“This dude is about to murder a White person in

Midtown?”) (Ex. C. at 28:30). As Broder describes to his mother his interaction with

Wayne State Police Officer Camille McCullom, a Black female police officer, Broder

repeatedly refers to Ofc. McCullom using male pronouns, as if he was unable to

distinguish even the sex of the Black person that assisted him. (Ex. C, at 54:50-55:23)

      The videos and documents submitted as exhibits provide ample reason to conclude

that the identification procedure used was suggestive, unnecessary, and create significant

doubts about the reliability of Broder’s identification. Consequently, this Court should

exclude any testimony about the out-of-court identification.

      D.     This Court should exclude any in-court identification

      When police have used a suggestive identification procedure, to ask a witness to

identify a defendant in court, the government must prove by clear and convincing

evidence that the previous identification was sufficiently reliable. United States v. Wade,

388 U.S. 218, 241 (1967) (analogizing the process in analyzing suggestivity in

identification procedures to the approach in considering the taint of a Fourth

Amendment violation); Clemons v. United States, 408 F.2d 1230, 1246 (1968). Courts




                                            16
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.113 Filed 02/14/20 Page 17 of 20




weigh the degree of suggestivity and the strength or weakness of the indications of

reliability.

        An analysis of the reliability factors in the present case – particularly the lack of

opportunity of the witness to view the suspect, the limited initial description of Watkins,

and the description of Watkins provided to Broder prior to the identification, reveal the

unreliability of the witness’s identification. As a result, all testimony relating to out-of-

court and in-court identifications of Watkins made by Broder should be suppressed.1

        Where, as here, out-of-court identifications are unduly suggestive and unreliable,

the government can elicit in-court identifications only if there is an independent source

to support them. See Wade, 388 U.S. at 239-241. There is no evidence of a sufficient

independent source for in-court identifications. Therefore, once the Court finds the

out-of-court identifications unreliable, it should preclude the government from eliciting

any in-court identifications in this case.

                                 IV.    CONCLUSION

        Officers should not have told Broder that they had a suspect. At the very least,

nobody should have described the suspect’s appearance or clothing to him before a

line-up. And any line-up that includes only one person who matches the description of

the perpetrator is unduly suggestive. This Court should hold an evidentiary hearing to



1
  The lack of information in the defense’s possession about the circumstances under which
the identification procedures were conducted at least entitles Watkins to a hearing on this
issue.
                                             17
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.114 Filed 02/14/20 Page 18 of 20




learn more about the circumstances of the live line-up. The records available indicate

that the identification procedure used was unnecessary and unduly suggestive

procedure. The minimal lighting, short period of time, and focus on the weapon

undercut Broder’s ability clearly to see and accurately to remember the perpetrator’s

appearance. Because the procedure used was unduly suggestive and unreliable, this

Court should suppress any in- and out-of-court identifications.



                                        Respectfully Submitted,

                                        FEDERAL COMMUNITY DEFENDER

                                        s/Colleen P. Fitzharris
                                        s/Daniel S. Dena
                                        Attorneys for Johnnie Watkins
                                        613 Abbott St., Suite 500
                                        Detroit, MI 48226
                                        Phone: 313-967-5542

Dated: February 14, 2020




                                          18
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.115 Filed 02/14/20 Page 19 of 20




                           CERTIFICATE OF SERVICE

      Counsel certifies that on the above date, the foregoing paper was filed with the

clerk of the Court using the ECF system, which will send notification to opposing

counsel.



                                       Respectfully Submitted,

                                       FEDERAL COMMUNITY DEFENDER

                                       s/Colleen P. Fitzharris
                                       s/Daniel S. Dena
                                       Attorneys for Johnnie Watkins
                                       613 Abbott St., Suite 500
                                       Detroit, MI 48226
                                       Phone: 313-967-5542

Dated: February 14, 2020




                                         19
Case 2:19-cr-20768-PDB-EAS ECF No. 27, PageID.116 Filed 02/14/20 Page 20 of 20




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                  Plaintiff,                  Case No. 19-cr-20768
                                              Honorable Paul D. Borman

v.

JOHNNIE WATKINS,

                  Defendant.
                                     /

                               INDEX OF EXHIBITS


 Exhibit          Description
A                 9-1-1 Call
B                 Interview of Zachary Broder by Wayne State Police Officer Morton
C                 Continued Interview of Zachary Broder by Wayne State Police
                  Officer Morton
D                 Line-Up Photo
E                 Showup & Photo Identification Record
F                 Reddit thread authored by Zach Broder




                                         20
